AFFIRM; Opinion issued November 14, 2012




                                               In The
                                 tLntrt uf Appiahi
                         iftI! itrict uf ixa at aftai
                                       No. 05-i 1-00364-CR


                                LESLIE THOMPSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appdllee


                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. F11-00114-SW


                              MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion By Justice FitzGerald

       A jury found appellant Leslie Thompson guilty of aggravated assault. The jury assessed his

punishment at fifty years’ confinement. In a single issue, appellant contends the evidence is

insufficient to support his conviction. The background of the case and the evidence adduced at trial

are well known to the parties, and therefore we limit recitation of the facts.       We issue this

memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be

applied in the case is well settled. We affirm the trial court’s judgment.

       Appellant was charged after he stabbed another inmate, Jerome Hobbs, while both men were

inmates in the Dallas County jail. Appellant challenges the sufficiency of the evidence supporting

his conviction, contending he stabbed Hobbs in self-defense. By finding appellant guilty, the jury
implicitly rejected his claims of self-defense See :hle/nian v State. 828 S.W.2d 418, 422 (Tex.

(‘rim. App. I 992. When an appellant challenges the legal sutticiency of the rejection ota defense.

we view all the evidence in the light    most   favorable to the prosecution and determine whether any

rational trier of fact could have found (a) the essential elements of the charged olThnse beyond a

reasonable doubt and (h) against appellant on the defense beyond a reasonable doubt. Sax/on v.

State, 804 S.W.2d 910. 914 (Tex. Crirn. App. 1991). Thus, in this case we must view all the

evidence in the light most favorable to the prosecution and determine whether any rational trier of

fact could have found (a) the essential elements of aggravated assault beyond a reasonable doubt and

(b) against appellant on self-defense beyond a reasonable doubt. See id. We defer to the jury’s

credibility and weight determinations because the jury is the solej udge of the witnesses’ credibility

and the weight to he given their testimony Jackson v. Virginia. 443 U.S. 307. 326 (1979).
                                                .




       Appellant testified he stabbed Hobbs. and he does not challenge the fact that the shank with

which he stabbed Hobbs was a deadly weapon. We conclude, therefore, that a rational juror could

have found the essential elements of aggravated assault beyond a reasonable doubt. See TEX. PENAL

CoDE ANN.    §   22.0 i(a)(i), 22.02(a)(2) (West 2011) (assault is intentional, knowing, or reckless

causing of bodily injury to another; assault is aggravated when accused uses deadly weapon during

its commission).

       Self-defense requires proof that the actor reasonably believed the force he employed against

another person was immediately necessary to protect himself against that person’s use, or attempted

use. of unlawful force. Id.   §   9.3 1(a). Thus, in this case, the issue is whether appellant reasonably

believed it was immediately necessary to stab Hobbs in order to protect himself from Hobbs’s

attempted use of force. See Id. Appellant depends primarily on his own testimony, in which he

stated Hobbs was the aggressor in the fight. According to appellant, he politely told Hobbs to pull
his pants up x bile the two men were in the tank’s day room together. In response. I lohbs struck

appellant in the head with a weapon made from a sock that was stuffed with a lotion bottle or soap.

Appellant testified he pushed 1-lohbs awa, but l-lohbs came running at him with a shank. Appellant

pulled his own shank out of his sock and, when Hobbs stumbled momentarily, he stabbed Hobbs in

self-defense. Appellant then was able to wrestle Hobbs’s shank away from him and to keep Hobbs

at hay until the guards arrived.

        1-lowever. ilohbs testified that appellant was the aggressor in the confrontation, striking

l-lobbs in the mouth after complaining about l—lobbs’s standing in front of the television. The two

started fighting. and then appellant ran to the other side of the day room. He announced ‘I’ve got

something for you,” then walked toward Hobbs, swung his hand, and stabbed appellant in the neck

with a shank. Hobbs saw blood and grabbed appellant’s hands to keep appellant from stabbing him

again. but appellant continued to hit appellant in the back of the head with his other hand.

       l-lobbs’s version of events was confirmed in significant part by other witnesses. One inmate

testified he awoke to see the two men fighting. He saw appellant charge Hobbs and strike him with

something plastic that appellant had taken out of his sock. A second inmate testified he heard the

fight and came out of his cell. He stated appellant had a weapon in his hand and started “sticking”

I-lobbs with it. Hobbs grabbed appellant’s hands, but appellant kept swinging the weapon and then

hit Hobbs in the head with his other hand. He testified Hobbs was just holding onto appellant, and

l-lobbs had no weapon. Finally. in the State’s rebuttal case, a third man testified who had been an

inmate at the time and had been present in the day room during the entire altercation. He testified

appellant initiated the confrontation verbally and then by sucker punching” Hobbs. According to

this rebuttal witness, the men start “tussling” or “kind of wrestling” and throwing a few punches.

Then he saw appellant take off running to the other side of the room and retrieve something from
under one ofthe toilets. Appellant ran back, tying a shank around his wrist. He chased Hobbs and

then stabbed him by the shoulder and chest. Hobbs grabbed appellant’s hands trying to keep from

being stabbed, but appellant continued trying to stab him until the guards from the Special Response

Team entered the room and took appellant to the floor.

        Likewise. individuals from the sheriff’s department confirmed significant parts of Hobbs’s

testimony. Two security guards testified at trial. One testified she saw appellant running at Hobbs

with something in his hand. Both saw appellant repeatedly attempting to stab Hobbs and, at the

same time, hitting Hobbs in the back ofthe head. And both testified Hobbs was only trying to keep

appellant from stabbing him again; Hobbs was trying not to fight. Both saw the plastic shank in

appellant’s hand. Likewise, a member of the Special Response Team called in to subdue the men

testified that when he arrived appellant had a thank, and Hobbs wasjust trying to stop appellant from

sticking him with it

       After the two men were removed, all inmates and cells were searched. Only one shank was

found in the day room.

       Appellant stresses that there are conflicts in the inmates’ and guards’ versions of events

concerning, for example, how many times his shank made contact with Hobbs’s body and whether

the shank appellant was holding was dropped to the floor, knocked to the floor, or kicked out ofhis

hand. He points to differing reports of where he obtained the shank, and he stresses testimony that

blood was not seen on the one shank that was found. However, ample evidence supports Hobbs’s

testimony that appellant was the aggressor, only appellant had a weapon, appellant charged Hobbs

with the weapon, and appellant continued hying to stab Hobbs until he was subdued by the guards.

The jury is the sole judge of the witnesses’ credibility and the weight to be given their testimony.

Jackson, 443 U.S. at 326. We conclude a rational jury could have found that it was never necessary



                                               -4-
for appellant to stab Hobbs to protect himselE Thus, jurors could rationally have rejected, beyond

a reasonable doubt, his claim to have acted in self—deFense. See Suxfon, 804 S.W.d at 914.

       We overrule appellant’s single issue, and we affirm the trial court’s   judgment.




                                                      r1RYP l1/RiD                    -




                                                     JUf1CE

L)o Not Publish
TEX. R. APP. P. 47
I 10364F.U05
                              nitrt nf i\ppItl!i
                      Fift1i Ditrirt nf cxa at Ja11ai

                                         JUDGMENT
LESLIE I lIOMPSON. Appellant                         Appeal irorn the 363rd Judicial District of
                                                     Dallas Count. Texas. (Tr.Ct.No. F Ii   —




No. 05-1 1-00364-CR          V.                      001 14-SW).
                                                     Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                         Justices O’Neill and Lang-Miers
                                                     participating.


      Based on the Courfs   opinion of   this date. the judgment of the trial court is AFFIRMED.



Judgment entered November 14. 2012.



                                                       /     _/
                                                    KF*YP flTQFRALD                     -



                                                    JUSTICE